NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4948-17T4

LESLIE HILL,

         Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                   Submitted September 24, 2019 - Decided November 14, 2019

                   Before Judges Fisher and Accurso.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Leslie Hill, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Tasha Marie Bradt,
                   Deputy Attorney General, on the brief).

PER CURIAM
      Leslie Hill, an inmate at Northern State Prison, appeals from a final

agency decision of the Department of Corrections adjudicating him guilty of

prohibited acts *.203, possession or introduction of any prohibited substances,

and *.215, possession with intent to distribute or sell prohibited substances, in

violation of N.J.A.C. 10A:4-4.1(a). We affirm.

      Hill was incarcerated at East Jersey State Prison in Rahway when

subjected to a non-routine cell search revealing heroin in seventy-nine

individually wrapped pieces of magazine paper hidden in the light fixture

above his bed area. Interviewed by a sergeant, Hill admitted the items were

his and said he would wait for the lab report. He subsequently refused to sign

the confiscation paperwork. The State Police lab confirmed the substance was

heroin.

      Hill was provided written notice of the charges and pleaded not guilty.

His request for a polygraph was denied. Hill was assigned counsel substitute

and confronted the officers who conducted the search. At the hearing, Hill

made a statement saying "I gave them my explanation. I accept

responsibility." He complained of being treated unfairly by the custody staff,

asserting his cellmate should also have been locked up and provided "the

chance to say whether they were his drugs."


                                                                          A-4948-17T4
                                        2
      The hearing officer found Hill guilty of the charges. The officer noted

the custody officers who conducted the search answered all of Hill's questions

without any defensiveness, that Hill did not choose to confront the sergeant

who reported that Hill admitted the drugs were his, and also did not seek a

statement from his cellmate, whom he claimed at the hearing might know

something about the drugs. Under the circumstances, the hearing officer found

nothing to warrant a polygraph examination of Hill and that seventy-nine

packets of heroin was well in excess of what one would consume for personal

use. The assistant superintendent of the prison affirmed the decision on Hill's

administrative appeal.

      On this appeal, Hill claims the administrator's decision upholding the

guilty finding was arbitrary, capricious and unreasonable; the hearing officer's

findings were not based on substantial evidence in the record; the hearing

officer shifted the burden to him; the failure to implicate Hill's cellmate denied

Hill due process and a fair hearing; and that the denial of his request for a

polygraph denied him due process.

      Our review of the decision of an administrative agency is, of course,

limited. In re Herrmann, 192 N.J. 19, 27 (2007). We will not upset an




                                                                          A-4948-17T4
                                        3
agency's decision absent "a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record." Id. at 27-28.

      Applying that standard here, we are satisfied the reports and statements

on which the agency relied provided ample evidence to support the charges

against Hill, and that he was provided with all of the substantive and

procedural due process to which he was entitled, McDonald v. Pinchak, 139
N.J. 188, 195 (1995). His arguments to the contrary are entirely without merit.

R. 2:11-3(e)(1)(E). The agency presented substantial evidence the drugs

belonged to Hill, and Hill, by failing to confront the sergeant who claimed Hill

admitted the drugs were his or to seek a statement from his cellmate, simply

failed to put the critical facts in issue, making a polygraph examination

unnecessary, see N.J.A.C. 10A:3-7.1; Johnson v. Dep't of Corr., 298 N.J.

Super. 79, 83 (App. Div. 1997).

      Affirmed.




                                                                            A-4948-17T4
                                         4